


Exhibit 10.13
CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.  PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”.  MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
SECOND AMENDMENT
TO
COTEAU LIGNITE SALES AGREEMENT
THIS SECOND AMENDMENT TO THE COTEAU LIGNITE SALES AGREEMENT ("Amendment") dated
as of January 1, 1997, is by and between THE COTEAU PROPERTIES COMPANY, an Ohio
corporation authorized to do business in the State of North Dakota ("Coteau"),
and DAKOTA COAL COMPANY, a North Dakota corporation (“Dakota”).
WITNESSETH:
WHEREAS, Dakota and Coteau are parties to the Coteau Lignite Sales Agreement
dated as of January 1, 1990, as amended by the First Amendment dated as of June
1, 1994 (hereinafter referred to as the "Coteau Lignite Sales Agreement"); and
WHEREAS, the Parties desire to further amend the Coteau Lignite Sales Agreement
as hereinafter provided.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties agree as follows:
1.
All capitalized terms used in this Amendment shall have the meanings ascribed to
them in the Coteau Lignite Sales Agreement unless such terms are otherwise
defined herein, or unless the context otherwise clearly requires.

2.
Subsection 4.2(a) of the Coteau Lignite Sales Agreement is hereby amended to
read in its entirety as follows:


1

--------------------------------------------------------------------------------




“a)
An annual capital budget containing estimates of all commitments in excess of
$25,000. Within forty-five (45) days after Dakota's receipt of the foregoing
annual capital budget, Dakota shall give Coteau written notice of Dakota's
approval or disapproval of such capital budget. If Dakota shall fail to give
such notice within such forty-five (45) day period, Dakota shall be deemed to
have approved such budget. Coteau may submit proposed capital budgets for
previously unforeseen capital expenditures at any time, and Dakota shall give
due consideration to such requests and shall respond to such requests within
thirty (30) days. Upon the approval of any capital budget or portion thereof by
Dakota, such budget or portion thereof shall be deemed part of the Mining Plan."

3.
The first paragraph of Section 4.3 of the Coteau Lignite Sales Agreement is
hereby amended to read in its entirety as follows:

“Coteau shall not make any expenditures unless they are generally reflected in a
budget, or portion thereof, approved by Dakota as aforesaid; nor shall Coteau
make ) any single expenditure (except for expenditures made to maintain
inventory levels as approved by Dakota from time to time) for materials,
supplies, equipment, facilities or services in excess of $25,000, or enter into
any contracts, agreements or commitments involving more than $25,000, unless
such item has been specifically identified in a budget, or portion thereof,
approved by Dakota or unless Dakota has otherwise approved thereof.”
4.
Section 4.6 of the Coteau Lignite Sales Agreement is hereby amended to read in
its entirety as follows:

“Coteau and Dakota shall cooperate to maintain and use a cost and physical
progress data reporting system which (a) provides actual cost and expenditure
scheduling status· reports to Dakota for the immediately preceding calendar
month by the fifteenth (15th) Business Day of every month, (b) reports actual
cost and operational statistics relative to the Mining Plan and (c) provides
adequate audit trail information. Such cost control system may include the
preparation by Coteau, as requested by Dakota, or various budget, expenditure
and operational

2

--------------------------------------------------------------------------------




statistical reports in a format acceptable to Dakota, or such other documents as
requested by Dakota.”
5.
Section 4.7 of the Coteau Lignite Sales Agreement is hereby deleted in its
entirety.

6.
The second paragraph of Section 4.9 of the Coteau Lignite Sales Agreement is
hereby amended to read in its entirety as follows:

“Coteau's accounting system and practices shall conform to Dakota's
specifications, which shall be in accordance with generally accepted accounting
principles, and shall be subject to Dakota's approval. Coteau shall notify
Dakota in writing of any proposed material changes to Coteau's accounting system
and practices previously approved by Dakota. Coteau's accounting system shall
provide for cost classifications (chart of accounts) as requested by Dakota
which shall include the maintenance of separate cash accounts to the extent
requested by Dakota.”
7.
Section 4.10 of the Coteau Lignite Sales Agreement is hereby amended to read in
its entirety as follows:

“Expenditures by Coteau for memberships in trade associations which are included
in the Cost of Production shall be limited to the expenditures for one such
membership, unless expenditures for additional memberships are approved by
Dakota. Coteau shall keep Dakota apprised of the activities of the trade
associations of which Coteau is a member and shall use its influence as a member
to support the causes of Dakota. Further, Coteau shall consider the advice and
counsel of Dakota with regard to national issues concerning coal and the affairs
of Dakota's customers.
Coteau's policies and practices with respect to matters such as materials,
supplies, facilities, services and equipment procurement, executive compensation
plans, travel and entertainment, overtime, labor reporting, attendance at
seminars, meetings and schools, use of company vehicles, mine-related cost
allocation methods, equipment replacement, employee insurance, relocation
expense, donations to charitable and civic organizations, corporate sponsorships
and vacation and retirement benefits shall be generally consistent with those of
North American

3

--------------------------------------------------------------------------------




Coal or the surface coal mining industry. Such policies and practices shall be
subject to approval by Dakota, and any material changes to the aforementioned
policies and practices shall be subject to approval by Dakota. Such approval
shall not be unreasonably withheld if such policies and practices are consistent
with those of North American Coal or the surface coal mining industry.”
8.
Subsection 5.2(a)(i) of the Coteau Lignite Sales Agreement is hereby amended to
read in its entirety as follows:

“(i)
Labor costs, which include wages and the costs of all related payroll taxes,
benefits and fringes, including welfare plans, health benefits, vacations and
other comparable benefits of employees and corporate officers of Coteau located
at Coteau's Mine, and employees of Coteau and Affiliates of Coteau located
elsewhere in North Dakota, whose labor costs are properly charged to Coteau's
Mine,”

9.
Subsection 5.2(a)(ix) of the Coteau Lignite Sales Agreement is hereby amended to
read in its entirety as follows:

"(ix)
Worker's compensation insurance, either in the state fund or self-insurance,
whichever in the best judgment of Coteau is more advantageous,"

10.
Subsection 5.2(a) of the Coteau Lignite Sales Agreement is hereby amended by
adding the following provision at the end thereof:

“If any of the foregoing items in Subsection 5.2(a) hereof includes costs
incurred by an Affiliate of Coteau and charged to Coteau, they shall be included
only at the cost to such Affiliate without addition for loading, inter-company
profit or service charge and shall be allocated to Coteau on the basis of time
spend or (in the case of buildings) space used.”
11.
Subsection 5.2(b) of the Coteau Lignite Sales Agreement is hereby amended to
read in its entirety as follows:


4

--------------------------------------------------------------------------------




“b)
The sum of [* * *] per Ton of lignite sold and delivered hereunder (subject to
adjustment as set forth herein) shall be added to the Cost of Production for
general and administrative costs. General and administrative costs which are to
be

covered by such amount of [* * *] (and are not to be otherwise included in the
Cost of Production) are: (i) general accounting and billing expense for those
functions performed at locations other than Coteau's Mine, (ii) salaries and
related expenses, such as payroll taxes, pensions and worker's compensation, of
corporate officers and employees of Coteau and corporate officers and employees
of Affiliates of Coteau not included in Subsection 5.2(a)(i) hereof, unless such
expenses are specifically approved by Dakota to be charged to the Cost of
Production, (iii) travel, telephone, postage and general office expense for
persons or services included in general and administrative costs, (iv) computer
hardware and software operated at locations other than Coteau's Mine and other
North Dakota facilities, (v) national memberships and contributions of
Affiliates of Coteau (vi) audit expense of Coteau and Affiliates of Coteau
pursuant to Subsection 6.1(a) hereof and (vii) legal expense of Coteau and
Affiliates of Coteau except (A) such legal expense incurred through the use of
attorneys who are not employees of Coteau and Affiliates of Coteau (i.e.,
outside legal counsel) provided that such use of outside legal counsel is
approved by the President of Coteau, and (B) such other legal expenses, as are
specifically approved by Dakota, in writing, to be charged to the Cost of
Production. Such $0.0686 per Ton shall exclude amounts for general insurance
expenses.
Beginning on December 31, 1997, for the year 1997, and by each December 31
thereafter for the preceding calendar year, the amount of [* * *] per Ton of
lignite sold and delivered hereunder for general and administrative costs shall
be adjusted utilizing the [* * *] published by the U.S. Department of Labor,
Bureau of Labor Statistics [* * *] for December, 1996 ([* * *]) as the base, and
using the average of the [* * *] for the first eleven months of each calendar
year, by:
i)
One hundred percent (100%) of that portion of the percentage increase or
decrease in the average [* * *] relative to the previous year's average [* * *]
which is less than or equal to four percent (4%), and

* * * Confidential Treatment Requested

5

--------------------------------------------------------------------------------




i)
Eighty percent (80%) of that portion of the percentage increase or decrease in
the average [* * *] relative to the previous year's average [* * *] which is
greater than four percent (4%) and less than eight percent (8%) and

(iii)
sixty percent (60%) of that portion of the percentage increase or decrease in
the average [* * *] relative to the previous year's average [* * *] which is
equal to or greater than eight percent (8%).

Subsequent to each such adjustment, the amount for general and administrative
costs shall never be less than [* * *] per Ton of lignite sold and delivered
hereunder. Examples of the aforesaid calculation are attached hereto as Exhibit
I and made a part hereof.
In addition to the amount of [* * *] per Ton of lignite sold and delivered
hereunder for general and administrative costs, actual general insurance
expenses incurred by Coteau or Affiliates of Coteau applicable to Coteau's Mine
shall be included in the general and administrative costs category. Actual
general insurance expenses shall include property, liability and executive risk
(directors' and officers', fiduciary, fidelity) insurance. The types of
insurance included in the definition of general insurance may be modified by
mutual agreement of Coteau and Dakota.''
12.
Section 6.1 of the Coteau Lignite Sales Agreement is hereby amended to read in
its entirety as follows:

“a)
Coteau shall have an audit of its accounts performed annually by a firm of
independent certified public accountants and shall provide Dakota with a copy of
such audit. Coteau or Affiliates of Coteau further shall have the right at any
time to have an audit of Coteau's accounts performed by such other parties as
Coteau or Affiliates of Coteau deem necessary.

* * * Confidential Treatment Requested



6

--------------------------------------------------------------------------------




b)
Dakota shall have the right at any time on reasonable notice in writing to
Coteau to examine by its certified public accountants (which may include
representatives of Basin Electric or its Affiliate) the records and books of
account of Coteau and any Affiliate of Coteau, relating to the items and
allocations of cost and production entering into the computation of the Cost of
Production. Payment or payments under Article VII of this Agreement shall not be
deemed a waiver of any rights of Dakota to have the price hereunder corrected.”

13.
Section 12.3 of the Coteau Lignite Sales Agreement is hereby amended to read in
its entirety as follows:

“Coteau agrees to make all payments due under those leases acquired by or
assigned or transferred to Coteau in the Dedicated Lignite in a timely manner,
not to permit any default under said leases to occur, not to surrender said
leases in whole or in part without the written consent of Dakota and not to
encumber, assign or sublease said leases, except in connection with financing
pursuant to Section 10.1 hereof.”
14.
All of the other terms and provisions of the Coteau Lignite Sales Agreement not
expressly amended hereby shall continue and remain in full force and effect.

15.
This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all of which shall
collectively constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
on their behalf by their authorized representatives as of the day first written
above.

7

--------------------------------------------------------------------------------




THE COTEAU PROPERTIES COMPANY
By /s/ Marc M. Schultz
Marc M. Schultz
Its President
 
Attest
/s/ Thomas A. Koza
    Secretary
 
DAKOTA COAL COMPANY
By /s/ Kent E. Janssen
Kent E. Janssen
Its Vice President & Chief Operating Officer
 
Attest
/s/ Mark D. Foss






8

--------------------------------------------------------------------------------




Exhibit I


[* * *]




















































































* * * Confidential Treatment Requested

9